Citation Nr: 0005326	
Decision Date: 02/29/00    Archive Date: 03/07/00

DOCKET NO.  97-01 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of a right hand injury.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The appellant and his sister


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from February 1948 to July 
1950.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in November 1996 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.

The Board notes that a rating decision in March 1994 denied 
entitlement to service connection for residuals of a right 
hand injury; the veteran was duly notified of the decision; 
he did not file a timely notice of disagreement and a timely 
substantive appeal, and the decision became final.  In 
October 1996 and thereafter, the veteran submitted additional 
evidence in an attempt to reopen the claim; the RO found that 
the additional evidence was not new and material, and the 
current appeal ensued.


FINDINGS OF FACT

1.  A decision by the agency of original jurisdiction in 
March 1994 denied entitlement to service connection for 
residuals of a right hand injury.

2.  Additional evidence presented or secured since March 1994 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.

3.  There is no competent medical evidence of a nexus between 
a current right hand disability and the veteran's period of 
active service.


CONCLUSIONS OF LAW

1.  A rating decision in March 1994, which denied entitlement 
to service connection for residuals of a right hand injury, 
is final.  38 U.S.C.A. § 7105 (West 1991).

2.  Additional evidence presented or secured since March 1994 
is new and material, and the veteran's claim for service 
connection for residuals of a right hand injury is reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (1999).

3.  The claim of entitlement to service connection for 
residuals of a right hand injury is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).

The law provides that, except as provided in § 5108, when a 
claim is disallowed by an agency of original jurisdiction, 
the claim may not thereafter be reopened and allowed and a 
claim based upon the same factual basis may not be 
considered.  38 U.S.C.A. § 7105.  If new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the claim shall be reopened and 
the former disposition of the claim shall be reviewed.  
38 U.S.C.A. § 5108.

"New and material evidence" means evidence not previously 
submitted to VA decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant of prior evidence 
and which, by itself, or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156.

When a veteran seeks to reopen a final decision based on new 
and material evidence, a three-step analysis must be applied.  
See Elkins v. West, 12 Vet. App. 209, 214-5 (1999); Winters 
v. West, 12 Vet. App. 203, 206-7 (1999); Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  The first step is to determine 
whether new and material evidence has been received under 
38 C.F.R. § 3.156(a).  Second, if new and material evidence 
has been presented then, immediately upon reopening the 
veteran's claim, VA must determine whether the claim is well 
grounded under 38 U.S.C.A. § 5107(a).  In making that 
determination, all of the evidence of record is to be 
considered and presumed to be credible.  See Robinette v. 
Brown, 8 Vet. App. 69, 75-76 (1995).  Third, if the claim is 
found to be well grounded, then the merits of the claim may 
be evaluated, after ensuring that the duty to assist under 
38 U.S.C.A. § 5107(a) has been met.

A well-grounded claim for service connection requires that 
three elements be satisfied.  First, there must be competent 
evidence of a current disability, as established by a medical 
diagnosis; second, there must be competent evidence of an 
incurrence or aggravation of a disease or injury in service, 
as established by lay or medical evidence, as appropriate; 
and, third, there must be competent evidence of a nexus or 
relationship between the inservice injury or disease and the 
current disorder, as established by medical evidence or a 
medical opinion.  See generally Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).

A service connection claim may also be well grounded, under 
38 C.F.R. § 3.303(b), if evidence, regardless of its date, 
shows that a veteran had a chronic condition in service and 
still has such condition.  Such evidence must be medical, 
unless it relates to a condition as to which, under the 
Court's case law, lay observation is competent.  If a chronic 
condition in service and since service is not shown, the 
claim may still be well grounded on the basis of 38 C.F.R. 
§ 3.303(b) if the condition is observed during service, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates a present disorder to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 493 
(1997).

At the time of the prior final disallowance of the veteran's 
claim in March 1994, the evidence of record consisted of:  
The veteran's application for compensation or pension, on 
which he indicated that he was seeking service connection for 
a "hand condition"; a report in September 1991 by the 
National Personnel Records Center (NPRC) that the veteran's 
service medical records were not on file, and, if the service 
medical records were present at the NPRC in July 1973, they 
were destroyed in a fire; and a statement by the veteran, 
received in March 1992, that he was treated for injuries in 
1972-1975 at Kaiser Permanente in Fontana, California, and in 
1980-1983 at the VA Medical Center, West Los Angeles, 
California.

The additional evidence presented or secured since March 1994 
includes a daily sick report of the veteran's Army unit, 
which showed that he was taken sick on a day in November 
1949, and returned to duty.  This item of evidence is "new" 
but it is not "material," as it contains no information 
concerning the veteran's right hand.

The additional evidence also includes testimony by the 
veteran and his sister at a personal hearing in April 1997.  
The veteran testified that:  In service, he was pushed into a 
window, and glass cut the tendons of three fingers of his 
right hand; he had right hand surgery at Fort Bragg, North 
Carolina, Army Hospital, and he was hospitalized for about 30 
days; after release from the hospital he reinjured his right 
hand in a parachute jump; for years he had had numbness, 
tingling, and loss of grip strength of the right hand; he 
received treatment for a right hand condition in early post 
service years, but did not have any records of such 
treatment.

The veteran's sister testified that:  Prior to service, the 
veteran had no problem with his right hand; when he came back 
from service, he had a scar on his right hand, and his family 
could tell that he had had right hand surgery; the veteran 
complained of right hand pain and not being able to lift; she 
was about 12 years old at that time.

The Board finds that the testimony by the veteran and his 
sister is new and material, as it tends to prove that he did 
sustain an injury to the right hand during active service.

The additional evidence also includes a report by the NPRC 
that there was no listing in indexes of hospital treatment of 
the veteran in 1949-1950 at the Fort Bragg Army Hospital.  
That evidence is, the Board finds, new but not material.

The additional evidence also includes records from the VA 
Medical Center, West Los Angeles, California.  At that 
facility in June 1992, the veteran complained of weakness and 
paresthesias of the last three fingers of the right hand.  He 
gave a history of hand surgery in service.  On examination, 
the right 5th finger was in partial permanent flexion; the 
3rd, 4th, and 5th fingers of the right hand were weak; 
Tinel's sign was positive.  The veteran was referred to a 
hand clinic, where the assessment was possible trigger 
finger, injected small and ring fingers.

The Board finds that the June 1992 VA medical center records 
are new and material, as they show that the veteran has a 
current right hand disorder.

In sum, the veteran has submitted evidence that he sustained 
an injury to his right hand in service, and that he currently 
has a right hand disability.  Such evidence, which is new and 
material, is sufficient to reopen his claim for service 
connection for residuals of a right hand injury.  38 U.S.C.A. 
§§ 5108, 7105; 38 C.F.R. § 3.156(a).

However, the veteran's claim is not well grounded, because 
only 2 of the 3 elements required for a well-grounded service 
connection claim have been satisfied.  There is no competent 
medical evidence of a nexus between a current right hand 
disability and an injury in service.  A chronic right hand 
disorder in service has not been demonstrated by medical 
evidence, and there is no competent medical evidence of a 
nexus between a current right hand disability and claimed 
continuous postservice symptomatology.  The claim must 
therefore be denied at this time as not well grounded.  
38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.303(b), Savage.

The veteran's statements do not serve to well ground his 
claim, because, as a layman, he is not qualified to offer an 
opinion on a question of medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).

The Board is aware of no circumstances in this matter which 
would put VA on notice that relevant evidence may exist or 
could be obtained, which, if true, would make the claim for 
service connection for residuals of a right hand injury well 
grounded.  See generally McKnight v. Gober, 131 F.3d 1483, 
1484-5 (Fed. Cir. 1997).

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to complete his application 
for service connection for residuals of a right hand injury.  
Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995).  


ORDER

New and material evidence having been submitted, a claim of 
entitlement to service connection for residuals of a right 
hand injury is reopened.  

A well-grounded claim not having been submitted, service 
connection for residuals of a right hand injury is denied.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals




 

